              Case 4:20-cv-00817-DPM Document 1 Filed 07/08/20 Page 1 of 5

                                                                                           FILED
                                                                                    E'Asr~-CT ~ T
                                                                                                    CTARK.4N
                          IN THE UNITED STATES DISTRICT COURT         JUL O8                               ~s
                              EASTERN DISTRICT OF ARKANSAS    JAM            2020
                                    CENTRAL DIVISION         By: S W.

JACQUELYN LARISSA DIXON

vs.                                    NO.   L\: ?D - lVJ oo~\ 1-' {)f I\
LIFE INSURANCE COMPANY OF
NORTH AMERICA AND SALINE HOSPITAL,
LLC d/b/a SALINE MEMORIAL HOSPITAL                                                    DEFENDANTS
                                                   This case assi             .
                                                                    gned to District Jud   M   ~l
                                           COMPl!JMNT. L1J1strate J         k       ge ~~q If
                                                                        udge_~.ruoe"} _  --
        Plaintiff, Jacquelyn Larissa Dixon, by and through her undersigned attorneys, Lacy Orw--

Firm, and for her Complaint against Defendants, Life Insurance Company of North America and

Saline Hospital, LLC d/b/a Saline Memorial Hospital, states:

                                 JURISDICTION AND VENUE

        1.      This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C.§§ 1001 et seq. ("ERISA"), to recover benefits due under an employee

benefit plan, to redress breaches of fiduciary duties under ERIS A, and to recover costs and attorneys'

fees as provided by ERISA.

        2.      This is an action brought pursuant to section 502(a), (e)(l) and (f) ofERISA, 29

U.S.C. § 1132(a), (e)(l) and (f). The Court has subject matter jurisdiction pursuant to 29 U.S.C.

1132(e)(l) and 28 U.S.C. § 1331. Under section 502(f) ofERISA, 29 U.S.C. § 1132(f), the Court

has jurisdiction without respect to the amount in controversy or the citizenship of the parties.

        3.      Venue is properly laid in this district pursuant of section 502(e)(2) of ERISA, 29

U.S.C. § 1132(e)(2) and 28 U.S.C. § 1391(b), in that one or more of the Defendants resides or is

found in this district.


                                                   1
               Case 4:20-cv-00817-DPM Document 1 Filed 07/08/20 Page 2 of 5



                                              PARTIES

        4.      Plaintiff Jacquelyn Larissa Dixon is an individual residing in Benton County,

Arkansas.

        5.      Defendant Life Insurance Company of North America ("LINA") is the underwriter

and insurer for the Plan. Life Insurance Company is, therefore, a "fiduciary" of the Plan within the

meaning of sections 3(21) and 405(c) ofERISA, 29 U.S.C. § 1002(21) and§ 1105 (c) and a "party

in interest" according to 29 U.S.C. § 1002(14). Life Insurance Company's registered agent for

service of process is The Corporation Company, 124 W. Capitol Avenue, Ste. 1900, Little Rock,

Arkansas, 72201.

        6.      Defendant Saline Hospital, LLC d/b/a Saline Memorial Hosptial ("Saline Memorial")

is a foreign corporation with its principal place of business located in a state other than Arkansas.

Saline Memorial was, at all times relevant in this Complaint, Plaintiffs employer and long-term

disability "plan sponsor" as that term is defined by 29 U.S.C. § 1002(1 0)(B) and a "party in interest"

according to 29 U.S. C. § 1002( 14). Upon information and belief, Saline Memorial' s registered agent

for service of legal process is CT Corporation System, 124 West Capitol Avenue, Suite 1900, Little

Rock, AR 72201.

             COUNT I: CLAIM FOR DISABILITY BENEFITS UNDER THE PLAN

        7.      Paragraphs 1-6 are re-alleged and incorporated by reference as if fully set forth herein.

        8.      This Action falls under 29 U.S.C. § 1132 ofERISA seeking recovery of benefits by

Plaintiff.

        9.      Plaintiff is a participant in an employee benefit plan which provided disability

insurance coverage. The policy of disability insurance under which she has made a claim for


                                                   2
                Case 4:20-cv-00817-DPM Document 1 Filed 07/08/20 Page 3 of 5




benefits that was denied was renewed after March 1, 2013.

        10.      As a participant, Plaintiff was entitled to long term disability benefits.

        11.      Plaintiff is disabled as a result of a right pectoralis major tear following the breast

reconstruction procedure that she received as a result of her cancer.

        12.      Defendants initially approved Plaintiffs claim for disability benefits only to later ·

deny her claim based upon the same available medical information. Defendants have unilaterally,

arbitrarily and capriciously denied Plaintiffs claim for disability benefits. This unilateral and

arbitrary denial of Plaintiffs disability benefits violates the provisions ofERISA and the provisions

of the Plan itself.

        13.      Plaintiff appealed the denial, but the Defendants did not adjudicate the appeal within

the timefra11,1e required of29 C.F .R. § 2560.503-1. Thus, Plaintiff has exhausted her administrative

remedies and the appeal has been "deemed denied."

        14.      The amount of harm to Plaintiff is continuing at this time and is in excess of Federal

Diversity Jurisdiction.

        15.      Pursuant to 29 U.S.C. § 1001 et seq., Plaintiff is entitled to recover all benefits due

and owed under the Plan, past and future, all consequential and incidental damages incurred in result

of the wrongful denial and termination of benefits thereunder, and all attorneys fees and costs herein

expended.

                                COUNT II: EQUITABLE RELIEF

        16.      Paragraphs 1-15 are re-alleged and incorporated by reference as if fully set

forth herein.




                                                    3
                Case 4:20-cv-00817-DPM Document 1 Filed 07/08/20 Page 4 of 5



          17.    Saline Memorial is the Plan sponsor and "named fiduciary" of the Defendant Plan,

within the meaning of § 3(16)(A) & (B), § 3(21)(A), and § 405(c) of ERISA, 29 U.S.C. §

1002(16)(A) & (B), § 1002(2l)(A), and§ 1105(c). Saline Memorial is a fiduciary of the Plan within

the meaning of§ 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).

          18.    29 U.S.C. § 1132(a)(3) also permits the Plaintiff pursue equitable relief to enforce

ERIS A's provisions or the terms ofthe Plan. This statutory provision encompasses claims for breach

of fiduciary duty, waiver, and estoppel.

          19.    Plaintiff is entitled to recover against Defendants for breach of fiduciary duty, waiver,

and estoppel, pursuant to 29 U.S.C. § 1132(a)(3) for its actions in this case. Specifically, Defendants

initially approved Plaintiffs claim for disability benefits only to deny her claim based upon the same

available medical information and a lack of improvement and condition. Defendants have failed to

conduct a full and fair review, have ignored relevant medical information, and have failed to obtain

or consider other medical information that would support Plaintiffs claim.

          20.    Pursuant to 29 U.S.C. § 1001, et seq., Plaintiff is entitled to recover all benefits due

and owed under the Plan as a result of the Defendant's breach of fiduciary duty and under the

equitable principles of waiver and estoppel encompassed in the ERISA statutory provision.

                                 COUNT III: ATTORNEYS' FEES

          21.    Paragraphs 1-20 are re-alleged and incorporated by reference as if fully set forth

herein.

          22.    Plaintiff is entitled to recover a reasonable attorney's fee and costs of the action

herein, pursuant to section 502(g)(l) ofERISA, 29 U.S.C. § 1132(g).




                                                    4
      Case 4:20-cv-00817-DPM Document 1 Filed 07/08/20 Page 5 of 5




                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that the Court:

(1)    Award Plaintiff all past and future disability benefits to which she is entitled and

       interest as it has accrued since date of original entitlement;

(2)    Award Plaintiff the costs of this action and reasonable attorneys' fees; and

(3)    Award such other, further and different relief as may be just and proper.




                                       Respectfully Submitted,

                                     Brandon W. Lacy
                                     LACY LAW FIRM
                                     630 S. Main Street
                                     Jonesboro, AR 72401
                                     870-277-1144
                                  c:6rai?do




                                          5
